DETAILED ACTION

This Office Action is a response to an application filed on 11/29/2021, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 01/07/2022 and 07/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 10,630,925 B1).

Regarding claim 1, Li discloses: A depth camera assembly (DCA) comprising: 
a sensor comprising a plurality of pixels configured to capture images of a local area (see Li, Fig. 3A-B, sensor 300 having NxM rows and columns); and 
a controller (see Li, Fig. 3B, controller 245) configured to: 
estimate, during a first portion of an image frame, depth values for the plurality of pixels (see Li, column 9, line 6-8 and column 6, line 37-40), 
perform, during a second portion of the image frame, intensity measurements for the plurality of pixels (see Li, column 9, line 1-5, and column 6, line 33-37), and 
calibrate, during a third portion of the image frame, the depth values using the intensity measurements (see Li, column 6, line 33-45, The controller 245 may be configured to determine a surface normal associated with each augmented pixel, based on information about light intensities and polarization types stored as the image data in the respective local storage locations of that augmented pixel. The controller 245 may determine the depth information for the local area based in part on surface normals determined for at least a portion of the augmented pixels in the sensor of the camera assembly 240). 

Regarding claim 2, Li discloses: The DCA of claim 1, wherein the intensity measurements are based in part on information received from a plurality of counters during the second portion of the image frame (see Li, column 10, line 8-16, gates 320 store image data, such as light intensities).
Regarding claim 3, Li discloses: The DCA of claim 1, wherein the depth values are associated with light collected by each pixel of the plurality of pixels (see Li, column 6, line 33-45, The controller 245 may be configured to determine a surface normal associated with each augmented pixel, based on information about light intensities and polarization types stored as the image data in the respective local storage locations of that augmented pixel. The controller 245 may determine the depth information for the local area based in part on surface normals determined for at least a portion of the augmented pixels in the sensor of the camera assembly 240).
Regarding claim 4, Li discloses: The DCA of claim 1, further comprising a light projector configured to project infrared light (see Li, column 5, line 33-64), wherein the depth values are based on detecting reflected light from the light projector (see Li, line 30-33 and column 9, line 6-8).
Regarding claim 5, Li discloses: The DCA of claim 1, wherein the controller is configured to calculate distance values (see Li, column 8, line 60-67 and column 9, line 1-9) using at least one of a start-stop scheme or a reverse start-stop scheme (see Li, Fig. 4).
Regarding claim 6, Li discloses: The DCA of claim 1, wherein the sensor comprises a plurality of time-to-digital converters, wherein each of the plurality of time-to-digital converters is coupled to a respective pixel of the plurality of pixels (see Li, column 8, line 13-27).
Regarding claim 7, Li discloses: The DCA of claim 6, wherein the controller is further configured to calibrate, during the third portion of the image frame, one or more of the time-to-digital converters (see Li, column 8, line 13-27 and column 8, line 60-63).

Regarding claims 8-13, claims 8-13 are drawn to methods having limitations similar to the apparatus claimed in claims 1-7 treated in the above rejections. Therefore, method claims 8-13 correspond to apparatus claims 1-7 and are rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 10,630,925 B1) in view of Millet (US 2015/0195470 A1).

Regarding claim 14, Li discloses: A depth camera assembly (DCA) (see Li, Fig. 2) comprising: 
a first pixel (see Li, Fig. 3A, Pixel 310); 
a first time-to-digital converter coupled to the first pixel (see Li, column 8, line 13-27, augmented pixels 310 are coupled to an A/D convertor), 
a second pixel (see Li, column 6, line 6-9, The camera assembly 240 includes a sensor (not shown in FIG. 2) having a plurality of augmented pixels for capturing light coming from the local area, e.g., through the imaging aperture 125); 
a second time-to-digital converter coupled to the second pixel (see Li, column 8, line 13-27, augmented pixels 310 are coupled to an A/D convertor).
Li does not explicitly disclose: the first time-to-digital converter comprising a first oscillator and a first counter; 
a first multiplexer coupled to the first pixel;
the second time-to-digital converter comprising a second oscillator and a second counter; and 
a second multiplexer coupled to the second pixel.
However, Millet from the same or similar endeavor discloses: the first time-to-digital converter comprising a first oscillator and a first counter (see Millet, Fig. 6A-B and paragraph 113); 
a first multiplexer coupled to the first pixel (see Millet, Fig. 6A-B, Pixel Cells 202);
the second time-to-digital converter comprising a second oscillator and a second counter (see Millet, Fig. 6A-B and paragraph 113); and 
a second multiplexer coupled to the second pixel (see Millet, Fig. 6A-B, Pixel Cells 202).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “the first time-to-digital converter comprising a first oscillator and a first counter; a first multiplexer coupled to the first pixel; the second time-to-digital converter comprising a second oscillator and a second counter; and a second multiplexer coupled to the second pixel” as taught by Millet in the DCA taught by Li to perform analog to digital conversion in an energy efficient manner (see Millet, paragraph 123).

Regarding claim 15, the combination of Li and Millet discloses: The DCA of claim 14, wherein the first multiplexer comprises: 
a multiplexer input coupled to the first pixel (see Millet, Fig. 6A-B, Pixel Cells 202); 
a multiplexer input coupled to the first oscillator (see Millet, paragraph 113); and 
a multiplexer output coupled to the first counter (see Millet, Fig. 6A-B, multiplexer 626 output to counter 632).
Regarding claim 16, the combination of Li and Millet discloses: The DCA of claim 14, wherein the second multiplexer comprises: 
a multiplexer input coupled to the second pixel (see Millet, Fig. 6A-B, Pixel Cells 202); 
a multiplexer input coupled to the second oscillator (see Millet, paragraph 113); 
a multiplexer input coupled to the first counter (see Millet, Fig. 6A-B, multiplexer 626 output to counter 632); and 
a multiplexer output coupled to the second counter (see Millet, Fig. 6A-B, multiplexer 628 output to counter 634).
Regarding claim 17, the combination of Li and Millet discloses: The DCA of claim 14, wherein the DCA is configured to calculate distance values using at least one of a start-stop scheme or a reverse start-stop scheme (see Li, Fig. 4).
Regarding claim 18, the combination of Li and Millet discloses: The DCA of claim 14, further comprising a controller configured to:
estimate, during a first portion of an image frame, raw depth values associated with light collected by each pixel of a group of pixels comprising the first pixel and the second pixel (see Li, column 9, line 6-8 and column 6, line 37-40); and 
perform, during a second portion of the image frame, an intensity measurement for the first pixel (see Li, column 9, line 1-5, and column 6, line 33-37), wherein the intensity measurement is based in part on information received from the first counter and the second counter during the second portion of the image frame (see Li, column 10, line 8-16, gates 320 store image data, such as light intensities).
Regarding claim 19, the combination of Li and Millet discloses: The DCA of claim 14, wherein: 
during a time of flight portion of an image frame, the first multiplexer is configured to select a multiplexer input coupled to the first oscillator and the second multiplexer is configured to select a multiplexer input coupled to the second oscillator (see Li, Fig. 4 and Millet, Fig. 6A-B and paragraph 113); and 
during a first intensity portion of the image frame, the first multiplexer is configured to select a multiplexer input coupled to the first pixel and the second multiplexer is configured to select a multiplexer input coupled to the first counter (see Li, Fig. 4 and Millet, Fig. 6A-B and paragraph 113).
Regarding claim 20, the combination of Li and Millet discloses: The DCA of claim 14, further comprising a clock configured to provide, during a time of flight calibration portion of an image frame, a start signal and a stop signal to the first oscillator and the second oscillator at known times (see Millet, paragraph 114).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483